Case 1:18-cv-07712-PAE Document 132 Filed 11/06/19 Page 1of1

Fi Sire.
(i *,
a" ee
4 in. hy,
fy ee, *

     

Pe guns THE CITY OF NEW YORK Prone @ieieeoee

Corporation Counsel
LAW DEPARTMENT Fax: (212) 356-2019
100 CHURCH STREET kselvin@law nye-gov
NEW YORK, NY 10007

November 6, 2019

VIA ECF

Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 1305
New York, New York 10007

Re: Airbnb, Inc. v. The City of New York, 18 CV 7712 (PAE)
HomeAway.com, Inc. v. City of New York, 18 CV 7742 (PAE)

Your Honor:

On behalf of Defendant City of New York (“City”) in the above-referenced
actions, and pursuant to section 1(E) of the Court’s Individual Rules and Practices in Civil Cases,
I write to request an extension of time of the deadline to file the parties’ joint statement of
stipulated facts from November 8, 2019 to November 26, 2019. This is the first request to
extend the deadline to file the parties’ joint statement of stipulated facts. Plaintiffs Airbnb, Inc.
and HomeAway.com, Inc. do not oppose this request on the understanding that they reserve all
rights to request an additional extension after reviewing the City’s proposed joint statement,
which will be provided to Plaintiffs on November 6, 2019. This request does not seek to adjust
the remaining summary judgement briefing schedule deadlines.

Respectfully submitted,
/s/

Karen B. Selvin
| | / q Assistant Corporation Counsel
KX) | |

The request for an extension of the deadline to file the parties’ joint statement of stipulated facts from
November 8, 2019 to November 26, 2019 is granted. The Court does not intend to grant any extensions of
remaining summary judgment briefing deadlines, which are already set on an extended schedule.

SOORDERED. 7
Dit MC ae hl
f WK N 7 Cf Ne AN, /

PAUL A. ENGELMA YER
United States District Judge

 
